                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,

                             Plaintiff,            :       Case No. 1:15-cr-018


                                                           District Judge Susan J. Dlott
       -   vs   -                                          Magistrate Judge Michael R. Merz

DAVID A. GUY,


                             Defendant.            :



                     REPORT AND RECOMMENDATIONS


       This is an action brought pro se by Defendant David Guy pursuant to 28 U.S.C. § 2255 to

obtain relief from his conviction in this Court on a number of child pornography related counts.

The case has been referred to the undersigned United States Magistrate Judge by District Judge

Susan J. Dlott for case management and recommendation for disposition. See Fed.R.Civ.P. 72(b);

28 U.S.C. § 636(b)(2)((B).



Litigation History



       Defendant was indicted by the grand jury for this District in February 2015, on charges of

aggravated sexual abuse (Count 1), production of child pornography (Count 2), receipt of child



                                               1
pornography (Counts 3, 4, 5), and possession of child pornography (Count 6)(Indictment, ECF

No. 1).

          The grand jury returned Superseding Indictments later that year (ECF No. 36); in early

2016 (ECF No. 62); and finally in February 2016 charging in Counts 1 through 11 that on various

dates Defendant “did knowingly produce, distribute, receive, and possess with the intent to

distribute,” visual depictions of Minor 1 through 11 engaging in sexually explicit conduct which

was obscene, in violation of 18 U.S.C. § 1466A. Count 12 charged Defendant with production of

child pornography in violation of 18 U.S.C. §§ 2251(a) and (e). Counts 13, 14, and 15 charged

him with receipt of child pornography in violation of 18 U.S.C. §§ 2252(a)(2) and (b)(1). Count

16 charged him with possession of child pornography in violation of 18 U.S.C. §§ 2252(a)(4) and

(b)(2)(Third Superseding Indictment, ECF No. 94).

          Defendant filed a number of pro se motions (e.g., ECF Nos. 65, 66, 67 and 68) which Judge

Dlott denied because defendants represented by counsel are not permitted to file documents pro se

(ECF No. 69). The case was tried to a jury on March 1-4, 2016 (Minutes, ECF Nos. 116-18, 125).

The jury returned a verdict finding Defendant guilty on all counts (ECF No. 126). After receiving

and reviewing a Presentence Investigation Report prepared by the United States Probation

Department, Judge Dlott sentenced Defendant in July 2016 (Judgment, ECF No. 190). Defendant

filed numerous pro se appeals from the Judgment (ECF Nos. 196-204). Approximately a year

later, the Sixth Circuit dismissed the appeals it considered to be duplicative (ECF No. 228). It then

affirmed the final judgment. United States v. Guy, Case No. 16-1788, 708 Fed. Appx. 249 (6th Cir.

Sept. 13, 2017). Defendant sought review by the United States Supreme Court which denied

certiorari. Guy v. United States, 2018 U.S. LEXIS 729 (Jan. 16, 2018). Defendant timely filed his

Motion to Vacate Under 28 U.S.C. § 2255 on January 14, 2019 (ECF No. 233).



                                                  2
Defendant pleads nineteen Grounds for Relief as follows:

       Ground One: Federal government has no standing or venue in
       this case.

       Ground Two: Ohio state sovereignty was not upheld.

       Ground Three: Court wrongly permitted unwarranted items (at
       work) to testify. Fifth Amendment violation.

       Ground Four: Government lawyers used unconstitutional reading
       of statute 18 U.S.C. § 1466 to convict.

       Ground Five: Failure to instruct jury on every element of statute .
       . . plain error.

       Ground Six: Court denied Defendant due process rights.

       Ground Seven: Court failed to prevent prosecutors using ex post
       facto statutes to convict.

       Ground Eight: Court permitted plain error, and errors of the
       court, to prevail.

       Ground Nine: Bad faith government prosecutors used subliminal
       sublimation and other deceptive means to subvert justice.

       Ground Ten: Court permitted prosecutors to overindict, and use
       multiplicitus [sic] charges.

       Ground Eleven: Statutes 18 U.S.C. § 1466 and 18 U.S.C. § 2252
       are both unconstitutional.

       Ground Twelve: Challenge of 2 cases for constitutionality.

       Ground Thirteen: Insufficient counsel was afforded the
       Defendant.
       Ground Fourteen: Bad faith, prosecutorial misconduct,
       malpractice were committed by federal lawyers



                                        3
               Ground Fifteen: Court denied First Amendment guarantee of free
               speech.

               Ground Sixteen: Court failed to prove mens rea.

               Ground Seventeen: Unfair sentencing, cruel and unusual
               punishment.

               Ground Eighteen: Court failed to judge Mr. Guy by his peers.

               Ground Nineteen: Federal justice system owes Defendant Guy
               for art works illegally seized without warrant.

(Motion, ECF No. 233).



                                          Analysis


Grounds One through Twelve and Fourteen through Eighteen



       In his First through Twelfth and Fourteenth through Eighteenth Grounds for Relief,

Defendant alleges his convictions violate the Constitution or laws of the United States.

       28 U.S.C. § 2255 was added to the federal Judicial Code in 1948 to provide federal

prisoners a remedy in the nature of habeas corpus, but in the courts in which they were originally

convicted. This was to provide some caseload relief to the habeas corpus district judges who sat

in districts containing federal correctional institutions. For the most part, it parallels the habeas

corpus remedy codified in 28 U.S.C. § 2254 for state prisoners who allege they are confined in

violation of the Constitution.

       One important parallel is that § 2255 is not intended to function as a substitute for direct

appeal. Persons convicted of federal crimes have a right to appeal to the appropriate circuit court

                                                 4
of appeals and to seek review in the United States Supreme Court. Considering the efficiency of

having all issues dealt with in one proceeding, the federal courts have encouraged use of direct

review to the fullest possible extent. Yackle, POSTCONVICTION REMEDIES, §108 (1981). A motion

to vacate under § 2255 is not a substitute for direct appeal. United States v. Duhart, 511 F.2d 7

(6th Cir. 1975); DiPiazza v. United States, 471 F.2d 719 (6th Cir. 1973). Absent manifest injustice

or special circumstances such as a change in the law, § 2255 motions will be dismissed summarily

if they raise claims that were or might have been asserted on direct review. Hertz & Liebman,

FEDERAL HABEAS CORPUS PRACTICE AND PROCEDURE 6th, §41.7(e)(2011), citing Reed v. Farley,

512 U.S. 339, 358 (1994); Withrow v. Williams, 507 U.S. 680, 721 (1993); Davis v. United States,

417 U.S. 333, 342 (1974); Kaufman v. United States, 394 U.S. 217, 227 n.8 (1969); Yackle,

POSTCONVICTION REMEDIES, §108 (1981), citing Mars v. United States, 615 F.2d 704 (6th Cir.

1980); Mathews v. United States, 11 F.3d 583 (6th Cir. 1993).

       It is well established that a § 2255 motion “is not a substitute for a direct appeal.” Ray v.

United States, 721 F.3d 758, 761 (6th Cir. 2013), quoting Regalado v. United States, 334 F.3d 520,

528 (6th Cir. 2003), citing United States v. Frady, 456 U.S. 152, 167-68 (1982). Accordingly,

claims that could have been raised on direct appeal, but were not, will not be entertained via a

motion under § 2255 unless the petitioner shows: (1) cause and actual prejudice to excuse his

failure to raise the claims previously; or (2) that he is “actually innocent” of the crime. Ray, supra,

citing Bousley v. United States, 523 U.S. 614, 622 (1998) (internal citations omitted).

       A person convicted of a crime in federal court who cannot afford counsel for appeal will

be appointed counsel at no expense. That was done here. Mr. Guy was represented at trial and on

appeal by Assistant Federal Defenders; on appeal his counsel was Attorney Kevin Schad.




                                                  5
       Mr. Schad did not raise on appeal any of the nineteen claims Defendant now raises in his

§ 2255 Motion.

       Defendant claims that he raised Grounds One through Eleven by filing supplemental pro

se briefs in the Sixth Circuit. However, those claims were not properly presented.

               In the federal courts, the right of self-representation has been
               protected by statute since the beginning of our Nation.” Section 35
               of the Judiciary Act of 1789, 1 Stat 73, 92, enacted by the First
               Congress and signed by President Washington one day before the
               Sixth Amendment was proposed, provided that “in all the courts of
               the United States, the parties may plead and manage their own
               causes personally or by the assistance of . . . counsel.” The right is
               currently codified in 28 U.S.C. § 1654.

Faretta v. California, 422 U.S. 806, 812-13 (1975). Thus Mr. Guy had the right to represent

himself just as he had the right to have appointed counsel.

       However, there is no right to hybrid representation where the lawyer files some things and

the client files others. McKaskle v. Wiggins, 465 U.S. 168 (1984). A party represented by counsel

may not file papers pro se. 28 U.S.C. § 1654 provides that “parties may plead and conduct their

own cases personally or by counsel.” The disjunctive “or” in the statute means that a litigant must

choose between proceeding pro se and proceeding with the assistance of counsel. United States

v. Jimenez-Zalapa, No. 06-20369-B, 2007 WL 2815563 (W.D. Tenn. 2007)(Breen, J.); see also

United States v. Mosely, 910 F.2d 93, 97-98 (6th Cir. 1987); United States v. Vampire Nation, 451

F.3d 189 (3rd Cir. 2006).

       Consequently, the Grounds for Relief Defendant filed pro se in the Sixth Circuit were not

properly presented to that court and are therefore procedurally defaulted.




                                                 6
        Defendant admits that Grounds Twelve through Nineteen were never presented on appeal.

They are procedurally defaulted for the same reason: they could have been presented on appeal

but were not.

        Defendant seeks to excuse his failure to present Grounds Twelve and Seventeen to the

Sixth Circuit on the grounds they were not ripe (Motion, ECF No. 233, PageID 2353).1 However,

he offers no explanation of that claim. His assertion that some of the case law relied on by the

Government should be overruled or that his sentence violates the Eighth Amendment were

certainly available to him at the time of his direct appeal.

        It is therefore respectfully recommended that Grounds One through Twelve and Fourteen

through Eighteen be dismissed with prejudice as procedurally defaulted because they were not

raised on direct appeal.



Ground Thirteen: “Insufficient” Counsel for the Defense



        In his Thirteenth Ground for Relief, Defendant claims he was afforded “insufficient”

counsel. The Magistrate Judge reads this as a claim that Defendant received ineffective assistance

of trial counsel from Assistant Federal Defender Zaneida Lockard and ineffective assistance of

appellate counsel from Assistant Federal Defender Kevin Schad (see Motion, ECF No. 233, at

PageID 2385-86).

        An ineffective assistance of counsel claim should be brought in a § 2255 motion, rather

than on direct appeal. Griffin v. United States, 330 F.3d 733, 737 (6th Cir. 2006). Procedural

default doctrine does not bar the 2255 motion even if the issue could have been raised on direct


1
 Defendant offers the same excuse as to Grounds Thirteen and Nineteen. Ground Thirteen is not subject to
procedural default by failure to present on appeal. Ground Nineteen is dealt with separately below.

                                                       7
appeal. Massaro v. United States, 538 U.S. 500 (2003); United States v. Neuhausser, 241 F.3d

460 (6th Cir. 2001); United States v. Fortson, 194 F.3d 730, 736 (6th Cir. 1999). Therefore, these

claims are properly brought in this § 2255 proceeding instead of having been brought on direct

appeal.

          The governing standard for ineffective assistance of trial counsel was adopted by the

Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984):


                 A convicted defendant's claim that counsel's assistance was so
                 defective as to require reversal of a conviction or death sentence has
                 two components. First, the defendant must show that counsel's
                 performance was deficient. This requires showing that counsel was
                 not functioning as the "counsel" guaranteed the defendant by the
                 Sixth Amendment. Second, the defendant must show that the
                 deficient performance prejudiced the defense. This requires
                 showing that counsel's errors were so serious as to deprive the
                 defendant of a fair trial, a trial whose result is reliable. Unless a
                 defendant makes both showings, it cannot be said that the conviction
                 or death sentence resulted from a breakdown in the adversary
                 process that renders the result unreliable.

466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

Knowles v. Mirzayance, 556 U.S.111 (2009).

          With respect to the first prong of the Strickland test, the Supreme Court has commanded:

                 Judicial scrutiny of counsel's performance must be highly
                 deferential. . . . A fair assessment of attorney performance requires
                 that every effort be made to eliminate the distorting effects of
                 hindsight, to reconstruct the circumstances of counsel=s challenged
                 conduct, and to evaluate the conduct from counsel=s perspective at
                 the time. Because of the difficulties inherent in making the
                 evaluation, a court must indulge a strong presumption that counsel's
                 conduct falls within a wide range of reasonable professional
                 assistance; that is, the defendant must overcome the presumption
                 that, under the circumstances, the challenged action "might be
                 considered sound trial strategy."


                                                   8
466 U.S. at 689.

       As to the second prong, the Supreme Court held:

                  The defendant must show that there is a reasonable probability that,
                  but for counsel's unprofessional errors, the result of the proceeding
                  would have been different. A reasonable probability is a probability
                  sufficient to overcome confidence in the outcome.

466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168 (1986); Wong v. Money, 142 F.3d

313, 319 (6th Cir. 1998); Blackburn v. Foltz, 828 F.2d 1177 (6th Cir. 1987). See generally

Annotation, 26 ALR Fed 218.

       As to trial attorney Zaneida Leonard, Guy claims she was ineffective because she would

not argue any of the points Guy wanted her to argue or ask any of the witnesses the questions he

suggested (Motion, ECF No. 233, PageID 2385). But without knowing what those points or

questions were, the Court cannot judge whether it was ineffective assistance of trial counsel to fail

to make them. He claims she did not stand up for him when he claimed he could not make eye

contact with four of the jurors (id.), but that did not violate any of Defendant’s rights. He claims

it was ineffective assistance for her to “allow” the government lawyers to interrupt her closing

argument, but he has not said what the interruptions were or whether the Court sustained the

interruptions. The only other point Guy makes is a grossly offensive characterization of Ms.

Leonard’s pregnancy. Pregnancy does not render an attorney incapable of providing good

representation.

       As to appellate counsel Kevin Schad, all Guy claims is that Schad would not make the

arguments Guy wanted him to make.

       A criminal defendant is entitled to effective assistance of counsel on appeal as well as at

trial, counsel who acts as an advocate rather than merely as a friend of the court. Evitts v. Lucey,


                                                   9
469 U.S. 387 (1985); Penson v. Ohio, 488 U.S. 75 (1988); Mahdi v. Bagley, 522 F.3d 631, 636

(6th Cir. 2008). The Strickland test applies to appellate counsel. Smith v. Robbins, 528 U.S. 259,

285 (2000); Burger v. Kemp, 483 U.S. 776 (1987). To evaluate a claim of ineffective assistance

of appellate counsel, then, the court must assess the strength of the claim that counsel failed to

raise. Henness v. Bagley, 644 F.3d 308 (6th Cir. 2011), citing Wilson v. Parker, 515 F.3d 682, 707

(6th Cir. 2008). Counsel's failure to raise an issue on appeal amounts to ineffective assistance only

if a reasonable probability exists that inclusion of the issue would have changed the result of the

appeal. Id., citing Wilson. The attorney need not advance every argument, regardless of merit,

urged by the appellant. Jones v. Barnes, 463 U.S. 745, 751-52 (1983)("Experienced advocates

since time beyond memory have emphasized the importance of winnowing out weaker arguments

on appeal and focusing on one central issue if possible, or at most on a few key issues.”). Effective

appellate advocacy is rarely characterized by presenting every non-frivolous argument which can

be made. Joshua v. DeWitt, 341 F.3d 430, 441 (6th Cir. 2003); Williams v. Bagley, 380 F.3d 932,

971 (6th Cir. 2004), cert. denied, 544 U.S. 1003 (2005); see Smith v. Murray, 477 U.S. 527 (1986).

“Only when ignored issues are clearly stronger than those presented will the presumption of

effective assistance of [appellate] counsel be overcome.” Dufresne v. Palmer, 876 F.3d 248 (6th

Cir. 2017), quoting Fautenberry v. Mitchell, 515 F.3d 614, 642 (6th Cir. 2008).

       Guy has not even attempted to show that any of the arguments he wanted raised were

stronger than those Schad actually made. To take but one example, his claim that the federal

government has no standing to prosecute internet-related crimes because no “commerce” is

involved is plainly meritless. Congress has the power to regulate purely local activities that are

part of an economic “class of activities” that have a substantial effect on interstate commerce and

if Congress rationally believes that leaving it unregulated would undermine Congress’s ability to



                                                 10
regulate the larger interstate activity. Gonzales v. Raich, 545 U.S. 1, 17 (2005)(as to intrastate

drug activity), citing Perez v. United States, 402 U.S. 146, 151 (1971), and Wickard v. Filburn,

317 U.S. 111, 128-29 (1942). Intrastate production of child pornography is such an activity.

United States v. Bowers, 594 F.3d 522 (6th Cir. 2010); United States v. Chambers, 441 F.3d 438,

454 (6th Cir. 2006).

       Defendant has not shown either ineffective assistance of trial counsel or ineffective

assistance of appellate counsel. Therefore, Ground Thirteen should be dismissed on the merits.



Ground Nineteen: Compensation for Illegal Seizure of Art Works



       In his Nineteenth Ground for Relief, Defendant claims the federal justice system owes him

$1,200,000 in damages for art works seized from his home without a warrant and destroyed as a

result of forfeiture in this case (ECF No. 233, PageID 2392-93).

       This Ground for Relief should be dismissed without prejudice because it does not state a

claim upon which relief can be granted under 28 U.S.C. § 2255. In other words, a defendant cannot

receive compensation in a § 2255 case for property seized from him in the course of the

proceedings.

       On July 19, 2016, Judge Dlott entered a Final Order of Forfeiture which forfeited to the

United States the following property:

               a.   Compaq Presario tower computer, Serial Number
                    CNC4240VBR;

               b.      IBM desktop computer, Serial Number KCGR9EV;

               c. Western Digital hard disk;



                                               11
               d. Assorted CDs and DVDs; and

               e. All pornographic and obscene material, whether depicting
                  adults or minors or both, and all photographs which depict
                  minors, other than photographs of clothed minor members of
                  the defendant's family.

(ECF No. 205, PageID 1484). It does not appear Mr. Guy is seeking compensation for Items a

through d. To the extent he has included in Ground Nineteen any of the items listed in e, the

question of their forfeiture to the United States is res judicata since no appeal was taken from the

Final Order of Forfeiture. To the extent Mr. Guy intends to claim compensation for any other

items seized but not described in the Final Order of Forfeiture, he must bring a separate civil action

against the United States in the Court of Claims.

       Because this is not the proper forum in which to litigate compensation for what is alleged

to have been an illegal seizure, Ground Nineteen should be dismissed without prejudice.




Conclusion



       Based on the foregoing analysis, it is respectfully recommended that Ground Nineteen be

dismissed without prejudice, but that all other grounds be dismissed with prejudice. Because

reasonable jurists would not disagree with this conclusion, Petitioner should be denied a certificate

of appealability and the Court should certify to the Sixth Circuit that any appeal would be

objectively frivolous and therefore should not be permitted to proceed in forma pauperis.



                                                 12
January 18, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge


                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party=s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474
U.S. 140, 153-55 (1985).




                                                13
